Hancock, Jr., J. P., and Denman, J.
(dissenting). We dissent. While we agree that the trial court erred in failing to inform defense attorney prior to summation which lesser included offenses it would charge (see CPL 300.10, subd 4), we find that defendant was not prejudiced by the error and that, therefore, reversal is not warranted (see People v Cheeks, 66 AD2d 1021, 1022; People v Vicaretti, 54 AD2d 236, 250). Defendant was indicted for manslaughter, first degree (intentional homicide). The proof was that, in the course of a fight on a bus, defendant knocked the victim to the floor between two bus seats. While the victim was lying on his back, defendant hoisted himself with both arms on the back of the bus seat and, using both feet, stomped three or four times with his full weight on the victim’s abdomen. The victim died of internal injuries. The thrust of the defense throughout the trial and during summation was that, due to the victim’s actions, defendant was justified in acting as he did. The court charged the jury on manslaughter, first degree; *1060manslaughter, second degree (reckless homicide); and criminally negligent homicide. The jury apparently accepted defendant’s argument that he did not act with intent and convicted him of manslaughter, second degree. He cannot claim that he was harmed by being deprived of the opportunity to sum up with respect to that charge. We conclude that he was not prejudiced by deprivation of the opportunity to sum up on the charge of criminally negligent homicide. Although the court submitted criminally negligent homicide as a lesser included offense, there is no reasonable view of the evidence which would permit the jury to conclude that defendant, who stomped with all of his weight on the helpless victim, could have “fail[ed] to perceive a substantial and unjustifiable risk” (Penal Law, § 15.05, subd 4) that death would occur (see People v Price, 99 AD2d 878; People v Walker, 58 AD2d 737; see, generally, People v Green, 56 NY2d 427, 430). (Appeal from judgment of Monroe County Court, Celli, J. — manslaughter, second degree.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and O’Donnell, JJ.